      Case 1:12-cv-01237-LJV-JJM Document 143 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 JOSE CARRASCO,

                Plaintiff,
                                                          12-CV-01237-LJV
       v.                                                 ORDER

 WOODARD, et al.,

                Respondent.

       The Court hereby directs the Elmira Correctional Facility to permit the plaintiff’s

counsel, Aaron J. Aisen, Esq., the opportunity to conduct confidential telephone

conferences with the plaintiff, Jose Carrasco (09A1668), at dates and times mutually

agreeable to Carrasco’s counsel and the correctional facility staff.

       Carrasco shall have access to his necessary legal documents during these

telephone conferences and shall participate in the conferences from a private room.

The calls shall not be monitored in any manner, either over the telephone line or

otherwise, and no persons, including security staff, shall be present in the room with

Carrasco. The facility may not place time limitations on the calls, so long as the calls

are less than an hour in duration.

       SO ORDERED

       Dated:          March 8, 2021
                       Buffalo, New York




                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE
